DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 12-18 are pending.
Claims 1-11 were cancelled.
Claims 17-18 are withdrawn as being directed to a non-elected invention, the election having been made on 8/21/2020.
Claims 12-16 have been examined.

Information Disclosure Statement
No IDS of record.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U 2007/0041904 A1, previously cited 9/28/2020) in view of JP 01299299 (previously cited 9/28/2020).
Claim 12 is drawn to a liposome comprising (i) a center core, (ii) a lipid layer encapsulating the center core, and a synthetic peptide coupled to the lipid layer; wherein, the synthetic polypeptide comprises a membrane lytic motif, a masking motif, and a cleavable linker configured to link the membrane lytic motif and the masking motif as defined in claim 12.
Jiang et al. teach a prodrug conjugate A-X-B-C, where C is a cargo moiety, the B portion includes basic/cationic amino acids as a membrane penetrating domain, X is a protease cleavable linker sequence, and a masking motif of A comprising acidic amino acids (Abstract). Jiang et al. teach until cleaved off by a protease, polyanionic sequences of the masking motif inhibit 
    PNG
    media_image1.png
    290
    776
    media_image1.png
    Greyscale
on the masking motif comprising at least 10 negative charged amino acid amino acid residues. Jiang et al. teach the cargo ranging in size from metal chelates and fluorescent dyes to iron oxide nanoparticles and liposomes can be imported [p16, 0197], reading on a liposome comprising (i) a center core, (ii) a lipid layer encapsulating the center core, and a synthetic peptide coupled to the lipid layer.
Jiang et al. teach the membrane penetrating motif (as a part of cancer therapeutic and/or diagnostic composition [0108-0109]) comprising 5-20 basic amino acids [0094], but do not explicitly teach the motif comprising (i) the number of hydrophobic amino acid residues in the membrane lytic motif is 5-10, (ii) the number of positive-charged amino acid residues in the membrane lytic motif is 4-10, (iii) the number of negative-charged amino acid residue in the membrane lytic motif is equal to or less than 1, and (iv) an alpha-helix structure.
JP 01299299 teaches the use of a synthetic peptide with anti-cancer activity (p6, 3rd last para). JP 01299299 shows the synthetic peptide-D is a membrane lytic peptide (comprising the elected peptide SEQ ID NO: 3) capable of killing cancer cells (Fig 3). Thus, one of ordinary skill in the art would have been motivated to modify Jiang’s membrane penetrating peptide with a membrane lytic peptide-D to enhance anti-cancer therapy, reading on claims 12.

    PNG
    media_image2.png
    86
    801
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    352
    525
    media_image3.png
    Greyscale

One or ordinary skill in the art have been motivated to replace Jiang’s membrane penetrating peptide in an anti-cancer composition with a membrane lytic peptide-D taught by JP 01299299 for cancer therapy because JP 01299299 teaches the synthetic peptide D is an anti-cancer peptide capable of killing cancer cells (p6, 3rd last para, Fig 3). The combination would have reasonable expectation of success because both references teach the use of a positive charged peptide for anti-cancer therapy.
Thus, the invention as a whole is prima facie obvious over the references, especially in
the absence to the contrary.

Applicant’s Arguments
The liposome has trigger-released function (Remarks, p5, declaration 1); 
The CPPs of Jiang and anti-cancer peptide of JP 01299299 are structurally and functionally different from the membrane lytic membrane of the claimed peptide (Remarks, p5, declaration 2); 
A skilled artisan would not be motivated to combine the teachings of the Jiang reference and JP 01299299 thereby achieving the claimed invention (Remarks, p5, declaration 3);
The claimed liposome may directly release the encapsulated agent in tumor lesions via the stimulation of light, MMP or phosphatase, and accordingly provides a beneficial effect over traditional liposomes (Remarks, p6, declaration 4).
Jiang’s CPP is different from the membrane lytic peptide as claimed by the instant application. The skilled artisan would NOT be able to envisage any membrane lytic peptide, let alone arriving at the claimed invention (Remarks, p7, para 2-3).
JP 01299299 at most teaches the "anti-microbial activity" and "cancer cell killing activity" of the peptides (See, Examples 2-3 and Figs. 2-3 of JP 01299299), but nowhere has JP 01299299 taught or suggested the cell penetrating properties of the four peptides It is also not foreseeable that the synthetic polypeptide of the instant invention (including magainin) can be used to control liposome release based on the teaching of JP 01299299 (Remarks, p7, last para bridging to p8, para 1).
Hindsight reasoning to combine Jiang et al. and JP 01299299 (Remarks, p8, para 2-5).

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive for the reasons as follows.
The argument (i) is not persuasive because Jiang et al. in view of JP 01299299 teach a prodrug conjugated liposome composition for cancer therapy. When the linker of the prodrug is cleaved by an enzyme, the activated liposome conjugate satisfies the function of trigger-release as argued by applicant. 
In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). 
In response to applicant's argument (iv) that the claimed liposome may directly release the encapsulated agent in tumor lesions via the stimulation of light, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the limitation of “the claimed liposome may directly release the encapsulated agent in tumor lesions via the stimulation of light” is not commensurate with the scope of the base claim rejected by Jiang et al. in view of JP 01299299.
In response to applicant's argument (vi), JP 01299299’s antimicrobial peptides A-D (magainin homologs) are cell penetrating peptides known in the art. See additional reference Takeshima et al. attached (J Biol Chem . 2003 Jan 10;278(2):1310-5.). JP 01299299 shows the synthetic peptide-D is a membrane lytic peptide (comprising the elected peptide SEQ ID NO: 3) capable of killing cancer cells (Fig 3), which motivate one of ordinary skill in the art to substitute 
In response to applicant's argument (vii) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, both Jiang’s CPP and JP 01299299’s peptide D are cationic peptides able to disrupt a lipid bilayer membrane (either natural cell membrane or an artificial liposome) for cancer therapy [0108-0109]. JP 01299299 shows the synthetic peptide-D is a membrane lytic peptide (comprising the elected peptide SEQ ID NO: 3) capable of killing cancer cells (Fig 3), which motivate one of ordinary skill in the art to substitute Jiang’s CPP by the other cationic anti-cancer peptide-D for the same purpose of anti-cancer therapy. 
MPEP 2143 states “Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of 
For at least the reasons above, the rejection is maintained.

2.	Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. in view of JP 01299299 as applied to claim 12 and further in view of Isoda (US 2010/0215582 A1, previously cited 9/28/2020).
Claim 13 is drawn to the center core of liposome comprising a therapeutic agent or a reporter molecule
Jiang et al. in view of JP 01299299 teach a peptide-liposome conjugate as applied to claim 12 above.
Jiang et al. in view of JP 01299299 do not explicitly teach the center core of liposome comprising a therapeutic agent or a reporter molecule.
Isoda teaches liposome is a lipid bilayer membrane composed of an inner membrane and outer membrane, reading on the inherent properties of (i) a center core, (ii) a lipid layer encapsulating the center core. Isoda further teaches the use of liposome for encapsulating a contrast agent and/or an anticancer agent, such as siRNA (Abstract). Thus, one of ordinary skill in the art would have been taught to use liposome for encapsulating a contrast agent and/or an anti-tumor agent, reading on claims 13-16.
One or ordinary skill in the art have been taught to combine the liposome conjugate (taught by Jiang et al. and JP 01299299) with Isoda’s contrast agent and/or an anticancer agent 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. See response to argument above.

3.	Claim 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. in view of JP 01299299 and Isoda as applied to claims 12-16 and further in view of Usui et al. (Chem. Commun. 2013; 49: 6394-6396, previously cited 9/28/2020).
Claim 12 is drawn to a liposome comprising (i) a center core, (ii) a lipid layer encapsulating the center core, and a synthetic peptide coupled to the lipid layer; wherein, the synthetic polypeptide comprises a membrane lytic motif, a masking motif, and a cleavable linker configured to link the membrane lytic motif and the masking motif as defined in claim 12.
Jiang et al. in view of JP 01299299 and Isoda teach a liposome comprising a synthetic peptide having a cleavable linker for cellular uptake after linker cleavage as applied to claims 12-16 above.
Jiang et al. in view of JP 01299299 and Isoda do not explicitly teach a linker as a photo-cleavable linker comprising compound formula (II).
Similarly, Usui et al. “A novel array format for monitoring cellular uptake using a photo-

    PNG
    media_image4.png
    298
    1143
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    262
    776
    media_image5.png
    Greyscale

One or ordinary skill in the art have been motivated to replace the protease cleavable linker of the liposome conjugate (taught by Jiang et al. in view of JP 01299299 and Isoda) with Usui’ photo-cleavable M-linker because Usui et al. show a photo-cleavable M-linker can be easily cleaved by UV irradiation for cellular uptake without the need of a protease (Title; p6395, Fig 1(a)). The combination would have reasonable expectation of success because the references teach cleavable linker to control cellular uptake of compounds.


Additional Reference: Takeshima et al. (J Biol Chem. 2003 Jan 10;278(2):1310-5.) demonstrate that the antimicrobial peptide of magainin and its homologs are also cell penetrating peptides (CPP) known in the art. 

Allowable Subject Matter
A peptide consisting of SEQ ID NO: 3 is free of the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
19-February-2021
/Soren Harward/Primary Examiner, Art Unit 1631